DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, lines 3 and 4 recite ‘a third circle having a third of 13mm from the central location’.  Claim is unclear.  Does the application intend for the language to be a third circle having a third radius?  For examination purposes, the claim language will be interpreted as above.
Claim 18 is rejected as being dependent upon an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 7-10, 13-16, 19-21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumme (US 2005/0009631) in view of Yamazaki (JP 09-239074).
	Regarding claim 1, Krumme discloses a club head having a body and a faceplate coupled to the body (Paragraph 0041 notes that a single club face can be used).  The faceplate has a cross-section through a center location of the face and has a continuously variable wall thickness (See Figures 24, 28, 31, and 32).  The faceplate forms a first closed non-convex contour curve defined by a first constant faceplate wall thickness and a second closed non-convex contour curve defined by a second faceplate wall thickness, wherein the second closed non-convex curve encloses the first closed non-convex contour curve.  Since the closed non-convex curve is continuous, it implies that Krumme discloses a number of closed non-convex curves (See Figures 24 and 32).  Kumme does not disclose the faceplate having at least a 0.2mm difference between the first constant thickness and the second constant thickness.  Yamazaki discloses a club head having a face with a first constant thickness and a second constant thickness wherein the first constant faceplate wall thickness and the second constant faceplate wall thickness has a faceplate wall thickness difference of at least 0.2mm due to the max thickness being 1.5mm and the minimum thickness of 3.5mm (See Figure 3 and Paragraph 0026).  One having ordinary skill in the art would have found it obvious to have the first and second faceplate wall thickness difference of the above value, as taught by Yamazaki, in order to improve directionality of a hit ball.
	Regarding claim 2, see the above regarding claim 1.
	Regarding claim 3, see the above regarding claim 1.
	Regarding claim 4, based on the structure od Krumme, it would be inherent that the central location would have the greatest characteristic time of all the faceplate locations. 
	Regarding claim 7, Krumme discloses the faceplate devoided of any projection inwardly extending into the club head that defines a closed curve enclosing the central location (See Figures 24 and 32).
	Regarding claim 8, Kumme discloses the faceplate having a cross-section through the central location having a continuously variable wall thickness that undergoes a non-constant rate of change of slope through the central location (See Figures 24 and 32).
	Regarding claim 9, Krumme discloses the cross-section horizontal with the ground plane (See Figure 24).
	Regarding claim 10, Krumme discloses the cross-section vertical to the ground (See Figure 32).
	Regarding claim 13, Krumme discloses the faceplate having a second cross-section through the central location having a continuously variable wall thickness that undergoes a non-constant rate of change of slope through the central location (See Figures 24 and 32).  This is due the continuous variable wall thickness set forth in claim 1.
Regarding claim 14, Krumme discloses the faceplate having a third cross-section through the central location having a continuously variable wall thickness that undergoes a non-constant rate of change of slope through the central location (See Figures 24 and 32). This is due the continuous variable wall thickness set forth in claim 1.
Regarding claim 15, Krumme discloses the faceplate having a first annular region encircling the central location (See Figure 28 and 31).  The first annular region is defined by inner circle having a first radius from the central location and a second circle having a second radius from the central location that is greater than the first radius wherein the faceplate omits any convex contour curves within the first annular region.  This is due to Krumme noting that the thicknesses can be linear or non-linear (See Paragraph 0040).
Regarding claim 16, Krumme discloses the faceplate having a second annular region encircling the central location (See Figures 28 and 31).  The second annular region is defined by inner circle having a third radius from the central location and a third circle having a third radius from the central location wherein the faceplate omits any convex contour curves within the first annular region.  This is due to Krumme noting that the thicknesses can be linear or non-linear (See Paragraph 0040).
Regarding claim 19, see the above regarding claim 1 and claim 13.
Regarding claim 20, see the above regarding claim 9.
Regarding claim 21, see the above regarding claim 10.
Regarding claim 24, see the above regarding claim 13.
Regarding claim 25, see the above regarding claim 14.
Allowable Subject Matter
Claims 5, 6, 11, 12, 17, 18, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711